Citation Nr: 0814714	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  03-18 540A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for mycosis fungoides, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to April 
1961.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

A hearing at the RO was held in June 2004 before Veterans Law 
Judge Charles E. Hogeboom.  In a December 2004 decision, the 
Board denied a rating in excess of 30 percent for the 
veteran's service-connected skin disability.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  While 
the matter was pending before the Court, in January 2006, the 
veteran's then-attorney and a representative of VA's General 
Counsel, on behalf of the Secretary, filed a joint motion for 
remand.  In a January 2006 order, the Court granted the 
motion, vacated the Board's December 2004 decision, and 
remanded the matter to the Board for readjudication.  

In April 2006, the Board remanded the matter to the RO for 
additional evidentiary development.  As set forth in more 
detail below, another remand of this matter is required.  The 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

In its previous April 2006 remand, the Board noted that in a 
July 2005 brief filed with the Court, the veteran had raised 
a claim of entitlement to a total rating based on individual 
unemployability due to service-connected disability.  The 
Board referred this matter to the RO for appropriate action.  
A review of the record indicates that the RO has not yet 
addressed this claim.  Thus, it is again referred to the RO 
for appropriate action.  


REMAND

In a March 2008 letter, the veteran was advised that he was 
entitled to an additional Board hearing as the Veterans Law 
Judge who had conducted the June 2004 hearing was no longer 
employed by the Board.  See 38 U.S.C.A. § 7102 (West 2002); 
38 C.F.R. § 20.707 (2007).  Later that month, the veteran 
responded that he wished to attend another Board hearing via 
videoconference.

Under applicable regulation, a hearing on appeal will be 
granted if a veteran, or his or her representative, expresses 
a desire to appear in person.  38 C.F.R. § 20.700 (2007).  
The importance of responding to a request for a hearing is 
recognized under 38 C.F.R. § 20.904(a)(3) (2007), as a Board 
decision may be vacated when there is a prejudicial failure 
to afford an appellant a personal hearing.

In order to ensure full compliance with due process 
requirements, therefore, such a hearing must be scheduled.  
Videoconference hearings are scheduled by the RO. See 38 
C.F.R. §§ 20.700, 20.704(a).  

Accordingly, this case is REMANDED for the following:

The veteran should be scheduled, in 
accordance with appropriate procedures, 
for a videoconference hearing before a 
Veterans Law Judge.  38 U.S.C.A. § 7107 
(West 2002).  A copy of the notice to the 
veteran of the scheduling of the hearing 
should be placed in the record, keeping 
in mind the 30-day advance notice 
requirement specified at 38 C.F.R. § 
19.76 (2007).

The case should then be returned to the Board for further 
appellate consideration, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



